91 F.3d 1
UNITED STATES of America, Plaintiff, Appellant,v.ONE PARCEL OF REAL PROPERTY WITH BUILDINGS, APPURTENANCES,AND IMPROVEMENTS, KNOWN AS 154 MANLEY ROAD,LOCATED IN The TOWN OF BURRILLVILLE,RHODE ISLAND, et al.,Defendants, Appellees.
No. 96-1170.
United States Court of Appeals,First Circuit.
July 30, 1996.

Before SELYA, CYR and BOUDIN, Circuit Judges.
PER CURIAM.


1
The government appeals from a decision of the district court dismissing its civil forfeiture claim as violative of the Double Jeopardy Clause of the Fifth Amendment.   United States v. 154 Manley Rd., 908 F.Supp. 1070, 1083 (D.R.I.1995).  The parties agree, and we are likewise persuaded, that the judgment below must be vacated in light of the Supreme Court's recent decision in  United States v. Ursery, --- U.S. ----, 116 S.Ct. 2135, 135 L.Ed.2d 549 (1996) (holding that in rem civil forfeitures under 21 U.S.C. § 881(a)(7) are neither "punishment" nor criminal for purposes of the Double Jeopardy Clause), and the case remanded for further proceedings.  See Loc.R. 27.1.


2
Vacated and remanded.